Citation Nr: 1027631	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  08-35 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to November 
1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Appeals 
Management Center (AMC) in Washington, DC.  

A February 2010 letter from the Veteran reflects that he 
requested "to have my hearing at the Regional Office before the 
Regional Office personnel."  The Veteran's representative 
withdrew this request in writing in March 2010.  The Board thus 
considers the Veteran's RO hearing request to have been withdrawn 
and will proceed with review of his claim.

A May 2010 letter from the Veteran's representative reflects that 
the Veteran wished to withdraw his claim of entitlement to 
simultaneous payment of nonservice-connected compensation and 
service-connected compensation.  Regulations provide that an 
appeal may be withdrawn in writing by an appellant or by his or 
her authorized representative at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2009).  
Thus, this claim has been properly withdrawn and is no longer 
before the Board.

In June 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A transcript of this hearing 
was prepared and associated with the claims file.

The issue of entitlement to an initial rating in excess of 50 
percent for anxiety disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran's anxiety disorder is manifested by panic attacks 
more than once a week, impaired judgment, disturbances of mood, 
difficulty in establishing effective work and social 
relationships, suicidal ideation, and obsessional rituals which 
interfere with routine activities.  


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, but no more, for 
anxiety disorder have been met.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2009)).

In light of the favorable decision as it relates to the issue of 
entitlement to an initial rating of 50 percent for anxiety 
disorder, any error by VA in complying with the requirements of 
VCAA as to this issue is moot.



II.  Increased Rating

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2009). 
 
The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 
 
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a disability rating was not limited to that reflecting the 
then current severity of the disorder.  Cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed 
the concept of the 'staging' of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127. 

The Veteran's service-connected anxiety disorder has been 
assigned a 30 percent disability rating under 38 C.F.R. § 4.130, 
Diagnostic Code 9413.  He essentially contends that a higher 
rating is warranted.

The criteria of Diagnostic Code 9413 for each level of disability 
at 30 percent and higher are as follows:

30 percent - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
effective work and social relationships.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships.

100 percent - Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

In deciding the claim below, the Board is cognizant of the fact 
that the Veteran has been denied claims of entitlement to service 
connection for major depression and for posttraumatic stress 
disorder (PTSD) with alcohol abuse.  The Board emphasizes that 
the decision herein does not reverse those denials.  However, 
when it is not possible to separate the effects of a service- 
connected disability from a non-service-connected disability, 38 
C.F.R. § 3.102 requires that reasonable doubt be resolved in the 
claimant's favor, thus attributing such signs and symptoms to the 
service-connected disability.  See Mittleider v. West, 11 Vet. 
App. 181 (1998).  In the case at hand, the competent evidence of 
record suggests that the symptoms and manifestations of the 
Veteran's various psychiatric disabilities overlap, and the 
evidence does not clearly delineate which symptoms are 
attributable to the Veteran's service-connected anxiety disorder 
and which are not.  Thus, the Board will resolve reasonable doubt 
in favor of the Veteran and will thus consider all symptoms of 
psychiatric disability to be manifestations of the Veteran's 
anxiety disorder.  

After a thorough review of the evidence of record, the Board 
finds that the Veteran's VA medical records and the November 2007 
VA examination report clearly reflect that the Veteran's 
disability warrants a disability rating of at least 50 percent.  
As will be discussed in the remand below, additional evidence is 
necessary before the Board may properly evaluate whether a rating 
in excess of 50 percent is appropriate.  The Board will thus 
defer consideration of whether a rating in excess of 50 percent 
is warranted until the development directed in the remand below 
is completed.

The Board finds the November 2007 VA examination report and 
December 2007 addendum to be the most probative evidence of 
record.  To summarize the evidence provided in the November 2007 
VA examination report and its December 2007 addendum, the Veteran 
described a variety of mild to moderate changes in his 
psychological functional status and quality of life following his 
reported in-service trauma.  The Veteran was noted to not have 
worked since his VA benefits were granted in late 1990, but it is 
suggested that he may have stopped working because his benefits 
were granted.  He keeps up with routine responsibilities of self-
care.  His recreation/leisure pursuits were noted to appear 
adequate.  Symptoms of mild to moderate persistent re-
experiencing, avoidance, and increased arousal warranted the 
diagnosis of anxiety disorder not otherwise specified, but did 
not justify a PTSD diagnosis.  

The examiner opined that the Veteran's anxiety disorder pre-
existed service but was aggravated by his military service.  The 
examiner also diagnosed dysthymia and alcohol dependence in 
sustained full remission and found both of these conditions to be 
less likely than not related to service.  It was noted that the 
Veteran's depression was of mild to moderate severity and was 
fairly well managed with medications.  The examiner opined that 
the Veteran's PTSD symptoms would pose mild to moderate 
difficulties for him in a typical work setting.  The December 
2007 addendum endorsed the November 2007 opinion but noted that 
the Veteran's psychological testing results suggested that he may 
have exaggerated his symptoms.  

The Veteran's VA medical records also offer evidence of the 
severity of his service-connected psychiatric disability.  A July 
2003 VA mental health clinic assessment reflects that the Veteran 
talked tangentially about a number of family members, 
acquaintances, and friends whom the Veteran felt had not been 
supportive since his mother's death.  

A March 2004 VA medical record notes that the Veteran was 
experiencing symptoms of depression and passive suicidal ideation 
following the death of his mother.  A May 2006 VA medical record 
notes that the Veteran sometimes fears that people are in the 
bushes.  

A July 2003 record reflects that judgment and insight appeared 
limited on examination.  A May 2006 VA medical record notes that 
the Veteran showed poor judgment, as he was externalizing blame.  
Judgment deficits were also noted in a June 2008 record.  

Disturbances in mood are indicated in a February 2008 record that 
notes the Veteran reported feeling irritable around other people.  

The Board further notes that difficulty in establishing effective 
work and social relationships is established by the evidence of 
record.  The July 2003 VA record notes that the Veteran has two 
adult children, but he is not close with them and does not see 
them often.  It was also noted that he and his sister had never 
been close and that they had been completely estranged since the 
death of their mother.  A March 2004 record notes that the 
Veteran was estranged from a number of family members.  A May 
2006 VA medical record notes that the Veteran was social when he 
was young but started to become nervous around groups of people 
and began isolating more.  It was noted that he is now relatively 
socially isolated, feels lonely, and does not have many friends.  
A March 2007 VA medical record notes that the Veteran has some 
features of social phobia.  The November 2007 VA examination 
report states that the Veteran reported limited family role 
functioning, other than being friendly with his ex-wife, and that 
his social/interpersonal relationships are limited to out-of-
state friends.  A February 2008 record also notes that the 
Veteran reported relative social isolation and that he avoids 
contact when he sees people.  

At his June 2010 hearing, the Veteran reported that he is on 
medication for daily anxiety and panic attacks.  He reported he 
has suicidal ideations once in a while. He also reported that he 
has paranoid thoughts, such as thinking people are watching him 
or snipers are after him, that cause him to stay in.  He also 
reported that he has some local family members with whom he is 
close.  He reported that he has anger issues and does not go out 
when he feels like he is going to choke or punch someone, but he 
also reported that he has not become violent with anyone in the 
past couple of years.  

The Board finds that the level of impairment demonstrated in this 
evidence justifies a disability rating of 50 percent for the 
Veteran's anxiety disorder.  Specifically, the evidence discussed 
above demonstrates panic attacks more than once a week, impaired 
judgment, disturbances of mood, and difficulty in establishing 
effective work and social relationships.  The Board also notes 
evidence of the 70 percent rating criteria of suicidal ideation 
and obsessional rituals which interfere with routine activities.  
The Board finds that these symptoms are productive of an overall 
level of impairment that meets the 50 percent rating criteria.  
To this extent, the Veteran's claim is granted.


ORDER

Entitlement to a rating of 50 percent, but no more, for anxiety 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary awards.


REMAND

As noted above, the Board has increased the disability rating for 
the Veteran's anxiety disorder from 30 percent to 50 percent.  
The severity of the Veteran's anxiety disorder has not been 
evaluated by a VA examiner since the November 2007 VA examination 
report and December 2007 addendum.  Based upon the testimony 
presented at the April 2010 hearing, the Board finds that a 
remand for a new VA examination is necessary in order to 
determine whether a rating in excess of 50 percent is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA 
examination to determine the severity of his 
service-connected anxiety disorder.  The 
claims folders must be thoroughly reviewed by 
the examiner in connection with the 
examination, and a complete history should be 
elicited directly from the Veteran.  Any 
tests and studies deemed necessary by the 
examiner should be conducted.  All findings 
should be reported in detail.  

The examiner should be provided a copy of the 
rating schedule for mental disorders under 
38 C.F.R. § 4.130 and should be advised that 
all manifestations covered in the rating 
schedule must be addressed so that the Board 
may rate the Veteran in accordance with the 
specified criteria.  The examiner should also 
assign a global assessment of functioning 
(GAF) score and provide an explanation as to 
the meaning of that score.  The examiner 
should specifically discuss the extent to 
which the Veteran's anxiety disorder impacts 
his ability to seek and maintain employment.  
The examiner should also render an opinion as 
to whether the Veteran is unemployable due to 
his service-connected anxiety disorder.  As 
noted above, the examiner should explain the 
rationale behind this opinion.

2.  After the development requested above has 
been completed, again review the record.  If 
any benefit sought on appeal remains denied, 
the appellant and his representative should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


